Citation Nr: 0213853	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00 24 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 25, 
1991, for an assignment of a 100 percent evaluation for post 
traumatic stress disorder, to include based on clear and 
unmistakable error in April and June 1987 and November 1988 
rating decisions.  

2.  Entitlement to an effective date prior to July 7, 1988, 
for an assignment of a 10 percent evaluation for residuals of 
a left ankle fracture based upon clear and unmistakable error 
in a January 1985 rating decision.  

4.  Entitlement to an effective date prior to November 25, 
1991, for an assignment of a 10 percent evaluation for 
residuals of a right ankle fracture, to include clear and 
unmistakable error in a January 1985 and November 1988 rating 
decisions.  

5.  Entitlement to service connection for residuals of a low 
back injury based upon clear and unmistakable error in 
January 1985, January 1986, August 1986, October 1986, April 
1987 and April 1989 rating decisions.  

(The issues of clear and unmistakable error in July 1986, 
June 1988, and August 1990, Board decisions are addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, M.G. and I.D.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was before the Board in March 1998.  At that time 
the Board listed as separate issues the following: 
entitlement to an effective date prior to November 25, 1991, 
for an assignment of a 100 percent evaluation for post 
traumatic stress disorder (PTSD); and entitlement to 
increased an increased evaluation for PTSD based on clear and 
unmistakable error in April and June 1987 and November 1988 
rating decisions.  The Board finds that these issues are more 
appropriately stated as set forth in issue number one on the 
title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied claims for increased ratings for PTSD in 
excess of 10 percent in April 1987 and June 1987.  These 
decisions were subsumed a June 1988 Board which denied for an 
increased rating for PTSD, evaluated as 10 percent disabling.  

3.  In November 1988 the RO increased the 10 percent rating 
in effect for PTSD to 50 percent effective July 7, 1988.

4.  The November 1988 decision as it relates to the 
assignment of a July 7, 1988 effective dated for the grant of 
a 50 percent rating for PTSD is subsumed by the August 1990 
Board decision.

5.  The November 1988 decision by the RO which increased the 
10 percent rating in effect for PTSD to 50 percent was 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions were 
ignored or incorrectly applied.

6.  In October 1993 the RO assigned an effective date of 
November 25, 1991 for the grant of a 100 percent rating for 
PTSD, the date of receipt of a letter from the veteran

7.  The effective date for the grant of a 100 percent rating 
for PTSD is October 15, 1991 the date of treatment at a VA 
facility which shows an increase in the severity of the PTSD.

8.  The RO granted service connection for left and right 
ankle disabilities in January 1985, and the disabilities were 
each assigned non-compensable rating.  The veteran did not 
appeal the rating assigned for the service-connected right 
ankle left ankle disorders.  

9.  The January 1985 decision which assigned non-compensable 
ratings for both ankles was supported by the evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions were ignored or incorrectly applied.

10.  The November 1988 decision by RO which granted an 
increased rating of 10 percent for the left ankle disability 
was subsumed by the August 1990 the Board decision which 
denied an increased rating for the veteran's service-
connected left ankle disorder.

11.  In November 1988 the RO denied a compensable rating of 
the service connected right ankle disorder.  The veteran did 
not appeal this decision.

12.  The unappealed November 1988 decision which denied a 
compensable rating of the service connected right ankle 
disorder was supported by the evidence then of record, and it 
is not shown that the applicable statutory and regulatory 
provisions were ignored or incorrectly applied.

13.  A claim for an increased rating for the right ankle 
disability was received by the RO in November 25, 1991. 

14.  In August 1994 the RO increased the non-compensable 
rating in effect for the right ankle disorder to 10 percent, 
and correctly assigned an effective of November 25, 1991, the 
date of receipt of claim.

15.  The RO denied service connection for a back disability 
in January 1985, January, August, and October 1986, April 
1987 and April 1989.  Those rating decisions were 
subsequently subsumed by Board decisions in July 1986, June 
1988 and August 1990.  

CONCLUSIONS OF LAW

1.  The April 1987 and June 1987 rating decisions which 
denied increased rating in excess of 10 percent for the PTSD, 
having been subsumed by the June 1988 Board decision, are not 
subject to revision on the basis of CUE.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.105, 20.1104 (2001).

2.  The November 1988 rating decision, to the extent that it 
denied an effective date prior to July 7, 1988 for the grant 
of 50 percent for PTSD, having been subsumed by the August 
1990 Board decision, is not subject to revision on the basis 
of CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.105, 
20.1104  (2001).

3.  The November 1988 rating decision, which assigned a 
rating of 50 percent rating for PTSD, was not CUE.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2001). 

4.  The criteria for an earlier effective date of October 15, 
1991 for the grant of 100 percent rating for PTSD have been 
met.  38 U.S.C. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

5.  The January 1985 rating decision, which assigned 
compensable ratings for the service connected residuals of 
fractures of the ankles, was not CUE.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).

6.  The November 1988 rating decision, which granted an 
increased rating of 10 percent for the left ankle disability, 
having been subsumed by the August 1990 Board decision, is 
not subject to revision on the basis of CUE.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.105, 20.1104 (2001).

7.  The November 1988 rating decision, which denied a 
compensable rating for the right ankle disability, is not 
CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2001).

8.  The criteria for an effective date prior to November 25, 
1991 for the grant of a 10 percent rating for the residuals 
of a fractured right ankle have not been met.  38 U.S.C. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

9.  The January 1985, January 1986, August 1986, October 
1986, April 1987 and April 1989 which denied service 
connection for a back disability, having been subsumed by the 
Board's July 1986, June 1988 and August 1990 decisions, are 
not subject to revision based on CUE.  38 U.S.C. § 7105 (West 
1991); 38 C.F.R. §§ 3.105(a), 20.1104 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The complete service medical records have not been furnished 
by the appropriate department.  The available records show 
that at the time of the veteran's service entrance 
examination he gave a history of a broken leg in 1958.  All 
systems were clinically evaluated as normal.  The service 
medical records show that during a June 1966 flight 
examination the veteran gave a history of fractures of both 
ankles in the past on different occasions.  The lower 
extremities were clinically evaluated as normal.  The veteran 
was placed on medical restriction for flight duty from July 5 
to July 10, 1967.  In August 1967 the veteran was treated at 
the dispensary for a right ankle sprain.  X-rays were 
negative for fracture.  Treatment included the application of 
a walking cast.  When seen three weeks later his ankle was 
nontender.

A dispensary note dated in April 1968 shows that the veteran 
requested to be returned to flight status.  The veteran was 
treated at the dispensary in December 1968 for an acute 
lumbosacral sprain.  X-rays were negative.  The veteran was 
restricted from flight duty effective from December 12 to 
December 25, 1968 for a back sprain.  An October 1969 Class 
II examination clinically evaluated the spine and lower 
extremities as normal.  The remaining treatment records show 
no complaint or finding relative to the back or ankles.  At 
the time of the August 1970 separation examination it was 
reported that the veteran fractured both ankles in 1968 and 
that the fractures were well healed.  No reference was made 
to the back.  The examination clinically evaluated the lower 
extremities and spine as normal. 

The veteran's original claim for service connected benefits 
was received August 1970.  The disabilities claimed were 
varicose veins of the intestinal track and a knee disability.

A claim for service connected benefits was received at the RO 
on October 11, 1984.  At that time the veteran claimed 
service connection for several disorders, including a 
musculoskeletal injury in March 1968.  

A VA Agent Orange examination was conducted in October 1984.  
At that time the veteran gave a history of a helicopter crash 
in 1976 during which he sustained a concussion and a 
fractured nose.  An examination of all systems was negative.  
A November 1984 VA outpatient report shows that he was 
receiving injections for back pain.

In a November 1984 statement the veteran indicated that he 
injured his back during his first tour of duty in Vietnam 
which began in 1967.  The flight surgeon informed him that 
the back pain was the result of compression of the vertebra.  
While stationed in Texas during 1968 and 1969 he was taken of 
duty for two weeks.  He had minor problems with his back 
during his second tour of duty in Vietnam from 1969 to 1970.  
Since his release from active duty his back had become 
progressively worse.  

A medical statement from the Riverside Medical and Surgical 
Clinic dated in November 1984 reflects that the veteran was 
seen in March 1982 for an old back injury.  The diagnosis was 
back strain.  He was seen in October 1982 for back pain 
diagnosed as a strain.  

Received in November 1984 was a statement from the National 
Personnel Records Center (NPRC) indicating that all available 
service medical records were forwarded to the RO.  

Received in November 1984 was a private medical report dated 
in November 1976.  This record reflects that the veteran 
sustained injured in a helicopter crash in July 1976.  The 
diagnoses were displaced fracture of the nose, cerebral 
concussion, facial lacerations and acromioclavicular joint 
separation, right shoulder.  Also received were private 
medical records covering a period of treatment from 1976 to 
January 1980.  This records show he was seen in January 1980 
for an "Acute back".

A VA orthopedic examination was conducted in December 1984.  
At that time the veteran gave a history of injuring his low 
back in a helicopter crash in Vietnam in 1967 when he was 
shot down.  No x-rays were taken and he was treated by being 
taken off duty for one week with bed rest.  At Fort Wolters 
he was hospitalized for two days and taken off duty for one 
month because of muscle spasms and pain in his back and 
posterior aspect of both sides down to his knees.  He served 
another tour of duty in Vietnam.  Following service he got a 
job flying helicopters and continued to have episodes of 
acute back pain several times a year.  .  He quit flying in 
"1967" because he felt the gyrations and vibrations of the 
helicopter increased his back pain.  X-rays of the 
lumbosacral spine showed mild narrowing of the L4-L5 disc 
space.  The diagnoses included history of musculo-ligamentous 
sprain, lumbosacral spine in a helicopter crash in 1967 with 
intermittent low back pain.  The examination report contains 
no complaint regarding the ankles.  The examination showed no 
abnormality of the ankles.

In January 1985 the RO denied service connection for several 
disorders, including a back disability.  The RO granted 
service connection for residuals of fractures of the ankles, 
each rated 0 percent disabling effective from October 11, 
1984.  The veteran was informed of that rating and of his 
appellate rights in January 1985, but did not appeal the 
rating with regard to right ankle condition. 

A notice of disagreement was received in June 1985.  
Following the issuance of a statement of the case, the 
veteran perfected his appeal concerning the issue of service 
connection for a back disability.

Received in August 1985 was of the General Orders for 
awarding the veteran the Silver Star for rescuing a downed 
American pilot in May 1968.  A copy of a newspaper article 
was also received concerning the rescue.

At an RO hearing in October 1985, the veteran testified 
primarily about a back injury during service.  He did not 
mention his ankles.  

Received in December 1985 were service records showing that 
the veteran had been hospitalized on September 1, 1967 at Ft. 
Campbell, Kentucky for multiple abrasions.  The injury 
occurred at his residence.  Also received in December 1985 
was a statement from the NPRC that the requested service 
medical records were not on file.  

In January 1986 the RO confirmed the denial of service 
connection for a back disorder.  Subsequently, the veteran 
submitted additional private medical records regarding 
treatment for his back and copies of his passport and visas 
and a statement from his first wife.  He also submitted an 
August 1978 treatment record from an overseas medical 
facility.  It was not indicated what condition was treated.

In July 1986 the Board denied service connection for a low 
back disorder. 

Received by the RO in April 1986 was a statement from the 
NPRC which is to the effect that all available medical 
records had been sent to the VA in November 1984 and 
additional records could not be located.

Received at the RO from April to September 1986 were VA 
medical records showing treatment for a low back disorder 
from March to June 1986.  In June 1986 he underwent an L4-L5 
fusion.  In August 1986 the RO denied service connect for 
aback disorder.  Of record is a VA outpatient report, dated 
on July 3 (the year was not recorded) which reflects that the 
veteran was service connected for his ankles and that he had 
a claim pending.  It was remarked that he was 42 years of 
age.   The report was confined to psychiatric complaints with 
a diagnosis of PTSD chronic.  The veteran was seen at a VA 
outpatient clinic in August 1986 with a provisional diagnosis 
of post-traumatic stress syndrome.

Subsequently received were VA records showing continuing 
treatment for a back disorder and private records showing the 
veteran was treated for an acute back problem in January 
1980.  He also submitted a statement from a fellow serviceman 
and additional service medical records.  These records show 
that the veteran was placed of restricted duty twice in April 
1968.

Received on September 17, 1986, was a claim for service 
connection for PTSD.  He repeated his contentions concerning 
a back injury in service. 

In October 1986 the RO denied the veteran's claim for service 
connection for a back disorder.  At that time the RO found 
that the evidence submitted failed to establish inservice 
incurrence or aggravation of a back disability, and therefore 
warranted no change in previous denial of service connection 
for a low back disability.  Received in November 1986 was a 
notice of disagreement.  Following the issuance of a 
statement of the case, the veteran perfected his appeal 
concerning the issue of service connection for a back 
disability.

In a December 1986 statement, Dr. V. M. opined that the 
veteran's history was consistent with the expected natural 
history of repeated trauma to the low back as consistent with 
being a helicopter pilot, and that the degeneration of the 
disc leading to facet arthropathy was a reasonable course of 
events.  He concluded that he believed the veteran back 
problem was definitely related to his career as a helicopter 
pilot with his associated injuries.  

The veteran submitted three medical treatises in January 
1987.  One treatise noted complaints of low back pain in 
helicopter pilots and its relationship to spondylolisthesis.  
Another treatise concluded helicopter pilots were not at 
increased risk for low back pain temporally unassociated with 
flight, which finding contradicted the common belief that 
exposure to vibrational forces during helicopter flight led 
to permanent damage to the lumbar spine.  The third treatise 
reported findings of a study that supported a conclusion that 
the posture of helicopter pilots, not the vibrations of the 
helicopter, caused back pain.  

In his substantive appeal the veteran asserted that the 
service medical records that should support the December 1968 
grounding order were missing, as were his flight physicals, 
and their absence created a reasonable doubt.  He added that 
45 percent of his total flight time in service and post-
service occurred in service.  

Also submitted in support of his claim was a February 1987 
Social Security Administration (SSA) decision, additional VA 
medical records relating to the veteran's back and 
psychiatric problems.  No mention was made of any ankle 
problems.

In an April 1987 rating decision, the RO denied service 
connection for the back disability, but granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from October 15, 1986.  In June 1987 the RO made 
the effective date of the grant of service connection for 
PTSD retroactive to the date of claim, September 17, 1986.  

In a December 1987 Board hearing, the veteran testified in 
support of his claims. 

In June 1988 the Board denied the veteran's appeal for 
benefits, including an application to reopen a claim for a 
low back disorder, an earlier effective date prior to 
September 17, 1986 for the grant of service connection for 
PTSD, and increased rating in excess of 10 percent for PTSD. 

Received on July 7, 1988 was the veteran's claim for 
increased ratings for his service-connected non-compensable 
ankle disabilities and PTSD.  Received in August 1988 were VA 
outpatient records dated from 1986 to 1988 which show 
treatment for several disorders.  

A VA orthopedic examination was conducted in October 1988.  
At that time it was reported that the veteran's right ankle 
disorder was essentially asymptomatic.  X-rays of the right 
ankle showed no abnormality.  The diagnoses were history of 
right ankle fracture at the age of 14 with no residual 
impairment and history of a probable fracture of the left 
ankle in 1967.  The examiner stated that the veteran had a 
moderate degree of left ankle pain, a mild degree of 
synovitis, and early osteoarthritic changes.  There was mild 
to moderate impairment in left ankle function.  

On an October 1988 VA psychiatric examination the diagnosis 
was PTSD, chronic, moderate to severe, with depression.  The 
examiner added that the veteran's incapacity was moderate to 
marked for either employment or social adaptation.  

In November 1988 the RO increased the rating for PTSD to 50 
percent based primarily on the findings of the October 1988 
VA psychiatric examination.  The RO also increased the rating 
for the left ankle disability to 10 percent.  The effective 
date of the increases was July 7, 1988.  The non-compensable 
rating for the right ankle was not increased.  At that time 
the RO found that the recent VA examination showed no 
significant abnormality.

In correspondence received in November 1988, the veteran 
asserted the effective date of the left ankle 10 percent 
rating should be October 1984; that the 50 percent rating for 
PTSD should be made effective September 17, 1986; and that he 
still sought service connection for a back disability.  

At a March 1989 hearing at the RO, the veteran asserted CUE 
in the rating decisions that assigned the non-compensable 
rating to the left ankle, and the 10 percent rating to his 
PTSD.  He said that he did not list his back injuries in his 
separation examination because it would have been "a kiss of 
death" for a post-service career as a commercial pilot and 
at that time, problems related to his inservice back injuries 
were minimal.  He added that his service medical records did 
not contain records from 1967 to 1970.  He described his 
post-service medical care, including back surgery performed 
in 1986.  

Received in May 1989 were VA medical records which show that 
the veteran was receiving counseling from a psychologist from 
January 24, 1989 to May 1989.

In April 1990 the RO denied service connection for a back 
disorder.

In August 1990 the Board denied the veteran's application to 
reopen his claim for service connection for a back 
disability, and an effective date prior to July 7, 1988 for 
the grant of a 10 percent rating for his left ankle 
disability, and an effective date prior to July 7, 1988 for 
the grant of a 50 percent rating for PTSD.  

Received on November 25, 1991 was a statement from the 
veteran in which he reported that he understood he had been 
scheduled for a VA examination for his PTSD.  He also 
requested an orthopedic examination for his ankles.

On a December 6, 1991 routine future VA psychiatric 
examination, the diagnosis was PTSD, chronic, severe, with 
marked depression.  Incapacity was estimated to be probably 
quite marked at that time for both employment or social 
adaptation.  

On a December 6, 1991 VA orthopedic examination, it was noted 
that the veteran was obese with good gait, good posture and a 
level pelvis.  He had good foot posture on weight bearing, 
full range of motion in both ankles; both ankles were stable 
and there was no swelling or crepitation.  The examiner 
indicated that the examination of the right ankle was 
negative.

In a February 1992 rating decision the RO denied increased 
ratings for the PTSD and the left ankle disability.  In a 
subsequent February 1992 rating action the RO increased the 
rating for the veteran's PTSD from 50 percent to 100 percent, 
effective from December 6, 1991.  The RO in October 1993 
changed the effective date of the 100 percent rating to 
November 25, 1991.  

Received in August 1992 were VA outpatient records which show 
treatment for the veteran's psychiatric disorder in October 
and November 1986 and treatment for left ankle in July 1986 
and May 1987.  In October 1986 the diagnoses were 
intermittent explosive disorder and adjustment disorder.

Received in September 1992 were duplicative VA outpatient 
records and other treatment records which show that the 
veteran was seen on October 15, 1991 for his PTSD.  
Subsequently he was treated at group therapy for his PTSD.  A 
VA treatment record dated on December 4, 1990 shows treatment 
for right foot complaints.  His complaints were subsequently 
diagnosed as plantar fasciitis of the right foot.

Of record is a November 1992 statement from the veteran's 
former spouse in which she described the veteran's 
psychiatric symptoms.

Received in December 1992 was a September 1992 statement from 
a "Vet Center" which is to the effect that the veteran was 
first treated in August 1984 for PTSD.  He had four treatment 
sessions.  He dropped out and re-entered the program in 
September 1986.

A hearing was held at the RO in December 1992.  At that time 
the veteran provided testimony concerning his claims for CUE 
in prior ratings by the RO concerning effective dates for 
increased ratings for PTSD and his left ankle disability. 

In March 1993 the veteran filed a claim for an increased 
rating for his right ankle disability rated as non-
compensable.  In March 1994 he had a hearing at the RO but 
did not discuss the right ankle claim other than to say he 
would appear for a VA examination.  

In April 1994 he underwent A VA examination of the right 
ankle.  His history was noted.  He reported that he walked 15 
miles per week for exercise and that his right ankle swelled 
from time to time and looked like it had water in it.  He 
stated it caused him some pain when he exercised.  Upon 
examination the ankle had 40 degrees flexion and 8 degrees of 
dorsiflexion.  He was able to stand on his toes and heels, 
and could do a toe walk.  The diagnosis was residual of right 
ankle fracture with pain and swelling on long standing or 
walking and with a slight amount of loss of motion.  X-rays 
obtained that date were interpreted to show plantar calcaneal 
spur, and that the ankle joint appeared normal.  

In August 1994 assigned an increased rating of 10 percent for 
the veteran's service-connected right ankle condition, 
effective from November 25, 1991.  

In an October 1994 hearing, the veteran testified that he 
believed that both his right and left ankles should have been 
assigned separate 10 percent ratings from August 1986.  

At a November 1997 hearing before the undersigned member of 
the Board sitting at Washington, DC, the veteran asserted 
that both ankles had been broken, that they both had limited 
range of motion, and had been swelling for 30 years off and 
on.  He added that at times one ankle or the other hurt so 
much as to cause a limp.  He summarized his claim as one 
asserting an improper initial rating in January 1985 for the 
ankle disabilities. 

In August 1998 the veteran submitted a motion for 
reconsideration, and also claimed CUE by the Board regarding 
claims of service connection for a low back disability 
retroactive to 1984, increased ratings for bilateral ankle 
conditions with earlier effective dates, and a 100 percent 
disability rating for PTSD retroactive to 1986.  He did not 
specify, by date, which Board decisions he asserted contained 
CUE.  

At a January 1999 hearing before a hearing officer at the RO, 
the veteran explained that he believed his PTSD should have 
been rated 50 percent disabling from September 1986, and then 
70 or 100 percent disabling from July 1988.  He contended 
that his ankle disability should have been treated as a 
bilateral disability and rated 20 percent disabling from the 
date of claim.  He further provided testimony concerning his 
back disorder and the fact that the service medical records 
are incomplete.  In subsequent statements from the veteran 
and his representative, it was stated that the reports of all 
three VA Compensation and Pension examinations in 1987, 1988 
and 1991 addressing his PTSD symptomatology were basically 
the same and the RO was "subjective" in its use of the 
examination reports.  He also repeated his assertion that his 
service medical records were incomplete. 

Of record is the veteran's Rehabilitation and Education 
folder.  A May 1991 counseling record reflects that the 
veteran had been attending college.  In the late 1988 and 
1989 he made purchases from his school which were not 
approved the VA's Vocation and Rehabilitation Service.  He 
was not permitted to enroll after the spring semester in 
1990.  He was required to see his counselor.  He and his 
counselor could not agree on a suitable objective and program 
and he was placed on interrupted and then discontinued 
status.  He then reapplied to enter training but failed to 
keep two appointments.  The status of the file was non-
pursuit, veteran declined services.  

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  This law eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to the duty to assist. The new law also enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
implementing regulations were adopted on August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 
However, in Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc), the Court noted that the changes in VA's duties to 
assist and notify made by VCAA did not require remand for 
additional action, as those duties were inapplicable to CUE 
motions.  Livesay, 15 Vet. App. at 178-79.  Accordingly, the 
VCAA does not apply to these claims to the extent they assert 
CUE.  

Concerning the veteran's claims for earlier effective dates 
for the award of increased ratings for the PTSD and right 
ankle, not based on CUE, the Board finds that VA has met its 
duty to advise and notify the veteran in this case.  
Specifically, the veteran and his representative were advised 
and notified of the criteria used to establish an effective 
dates in the pertinent statement of the case and supplemental 
statements of the case.  Also, all pertinent available 
evidence identified is of record.  The complete service 
medical records have not been furnished by the appropriate 
service department.  However, the Board finds that any 
additional attempts in this area would not be successful.  
Also, the RO in an April 1998 letter informed the veteran 
that the RO would obtain all pertinent post service medical 
records identified by the veteran.  Thus, the Board concludes 
that the duties to notify and assist the veteran as provided 
by the VCAA have been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Analysis

For disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service, 
during a period of war, the United States will pay to any 
veteran thus disabled compensation as provided by law.  
38 U.S.C. § 310 (now 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001)).

Unless specifically provide otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts founds, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C. § 5110 (1994); 
38 C.F.R. § 3.400(o)(1) (2001).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise the 
effective date is the date of receipt of the claim.  
38 U.S.C. § 5110 (1994); 38 C.F.R. § 3.400(o)(2) (2001).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen, In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157.

The effective date of a decision found to contain CUE is the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k) (2001).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C. § 355 (1982).  

VA's Rating Schedule provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint is non-compensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application to each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate 10 percent with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups, and rate 20 percent disabling with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  The Note to that Diagnostic Code also 
provides that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Code 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limited motion of the ankle is rated 10 percent disabling if 
moderate, and 20 percent disabling if marked.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1984).  

Normal range of motion of the ankle is to 20 degrees in 
dorsiflexion and to 45 degrees in plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2001).  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities. 61 Fed. Reg. 52695 (1996). However, new rating 
criteria may not have retroactive application.  38 U.S.C.A. § 
5110(g).  Therefor the veteran's PTSD is evaluated under the 
criteria in effect prior to November 7, 1996.

Diagnostic Code 9411 provides for the evaluation of PTSD.  A 
30 percent rating is assigned when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

An appeal to the Board consists of a timely filed NOD and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal. A NOD must be filed within one year from the date of 
mailing of the notice of the determination. A substantive 
appeal must be filed within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later. If the decision is not timely appealed, it 
becomes final. 38 U.S.C.A. § 7105 (West 1991).

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended 
and the rating has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C. § 5109A; 38 C.F.R.§ 3.105(a) (2001).  

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In this regard, 
the Court has propounded a three-pronged test:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:  

CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the 
error . . .   If a claimant-veteran 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.


The Board notes that the VA is considered to have 
constructive notice of medical records in VA's possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the 
doctrine of "constructive possession" of VA records is not 
applicable prior to Bell, which was decided in 1992.  See 
Lynch v. Gober, 10 Vet. App. 127 (1997).

Analysis

The veteran seeks a 100 percent rating for his PTSD effective 
from September 17, 1986, a 10 percent rating for his left 
ankle effective from October 11, 1984, a 10 percent rating 
for his right ankle disability effective from October 11, 
1984, and service connection for a back disability.  He has 
contended that each decision by the RO denying those benefits 
contains CUE.  As noted at the beginning of this document, 
the contentions regarding CUE in Board decisions have been 
addressed in a separate decision.  The laws and regulations 
set out in detail above provide that if CUE was committed in 
a decision, the effective date is set as if the corrected 
decision was made on the date of the reversed decision.  
Therefore, if it is found that CUE was committed in the 
rating decisions discussed below, the veteran would be 
awarded increased ratings and/or service connection for his 
back retroactively.  

Entitlement to an Effective Date Earlier than November 25, 
1991, for an Increased Rating for PTSD Based on CUE in April 
and June 1987 and November 1988 Rating Decisions

The veteran seeks to establish entitlement to an earlier 
effective date for the 100 percent rating assigned for his 
PTSD by asserting that the April 1987 and June 1987 rating 
decisions assigning a 10 percent rating and the November 1988 
rating decision assigning a 50 percent rating contained are 
CUE.  At this juncture the Board points out that an 
allegation of CUE is a different avenue by which to achieve 
an earlier effective date for an award.  See Flash v. Brown, 
8 Vet. App. 332 (1995). 

The veteran asserts that the evidence showed at the times of 
the April 1987 and June 1987 rating decisions that he was 
totally disabled by his PTSD.  The Board points out, however, 
that those rating decisions were subsumed by the Board's June 
1988 decision.  In the November 1988 rating action, the RO 
increased the 10 percent rating in effective for the PTSD to 
fifty percent effective from July 7, 1988.  The August 1990 
Board decision in part denied an effective date prior to July 
7, 1988 for the assignment of a 50 percent rating for PTSD.  
Therefore the November 1998 rating action as it relates to 
the effective date issue is subsumed by the August 1990 Board 
decision.  When a determination of the RO is "appealed to and 
affirmed by" the Board, it is "subsumed" by the Board's 
decision.  38 C.F.R. § 20.1104 (2001).  The effect of 
subsuming is that, as a matter of law, no claim of CUE can 
exist with respect to that RO decision.  Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349 
(Fed. Cir. 1998).  Accordingly, they are not susceptible to a 
collateral attack in the form of a CUE claim.  Morris v. 
Principi, 239 F.3d 1292 (Fed. Cir. 2001).  As a result, the 
claim of CUE in the April 1987, June 1987, and November 1988 
as it relates the assignment of an effective date for 
increased rating for the PTSD is denied.  

Entitlement to a rating in excess of 50 percent for PTSD 
based on CUE in a November 1988 rating decision.

In the November 1988 rating action, the RO increased the 10 
percent rating in effective for the PTSD to fifty percent.  
That decision was based primarily on the October 1988 VA 
psychiatric examination.  At that time the diagnosis was 
PTSD, chronic, moderate to severe, with depression.  The 
examiner added that the veteran's incapacity was moderate to 
marked for either employment or social adaptation.  The 
veteran asserts that the October 1988 examination and prior 
examinations and treatment records supported a rating of 100 
percent.  Essentially, the veteran is disagreeing with the 
how the facts as they were before the RO were weighed and 
interpreted.  He has also indicated a failure by the RO in 
it's duty to assist the veteran.  Such factors are 
insufficient to support a finding of CUE.  Fugo 6 Vet. App. 
at 44.  The Board first notes that a failure to fully develop 
evidence is not considered to be CUE.  VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  In Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).

After reviewing the record the Board concludes that the 
November 1988 rating decision was not undebatably erroneous, 
in fact or law.  The veteran has not presented evidence of 
error of either fact or law which, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Accordingly, the 
November 1988 rating decision was not CUE.  38 C.F.R. § 
3.105(a).

Entitlement to an Effective Date Prior to November 25, 1991 
for the Assignment of a Rating in Excess of 50 Percent for 
PTSD.

As previously discussed the November 1988 rating action, 
increased the 10 percent rating in effective for the PTSD to 
fifty percent, was not CUE.  This decision was not appealed 
and is thus final.  38 U.S.C.A. § 7105.  

In February 1992 the RO increased the rating for the 
veteran's PTSD from 50 percent to 100 percent, effective from 
December 6, 1991, the date of the VA examination.  The RO in 
October 1993 changed the effective date of the 100 percent 
rating to November 25, 1991, the date of receipt of the 
letter from the veteran, which the RO construed as a reopened 
claim.  In this regard the veteran was treated at a VA 
facility for his psychiatric disorder on January 24, 1989.  
The Board considers this record to be an informal claim.  
However, the records of treatment prior to January 1989, and 
the January 1989 to May 1989 VA treatment records do not show 
an increase in the PTSD above the 50 percent rating in effect 
at that time.  The Board finds that the earliest date as of 
which it is factually ascertainable that an increase in 
disability associated with the PTSD above the 50 percent was 
on October 4, 1991.  At that time the veteran was treated at 
a VA facility and was subsequently involved in group therapy.  
The December 1991 VA examination confirmed the presence of 
severe PTSD with marked depression.  Accordingly, the 
effective date for the assignment of the 100 percent rating 
for the PTSD is October 15, 1991.

Effective date prior to July 7, 1988, for a 10 percent rating 
for residuals of a left ankle fracture based on CUE in a 
January 1985 rating decision Rating Decision

The veteran seeks to establish entitlement to an effective 
date earlier than July 7, 1988, for the 10 rating assigned to 
his left ankle fracture.  He asserts his left ankle remained 
equally disabling since separation from service, and so the 
effective date of the 10 percent rating should have been the 
date of his initial claim, October 1984.  He further contends 
that the January 1985 rating decision granting service 
connection for the disability contained CUE to the extent it 
assigned a non-compensable rating for the disability.  He 
also argued that VA failed in its duty to assist him in the 
development his claim, as the December 1984 VA Compensation 
and Pension examination conducted in conjunction with his 
original claim did not adequately address his ankle 
disability.  The Board notes that, although he did not 
identify ankle disabilities among those disabilities for 
which he sought service connection in his October 1984 claim, 
it appears the RO noted his claim of entitlement to service 
connection for musculoskeletal injuries and the history of 
ankle fractures among the veteran's service medical records 
and asked that the VA examiner address the presence of 
residuals of bilateral ankle fractures during the December 
1984 VA Compensation and Pension examination.  The veteran 
did not mention problems with his ankles during that 
examination.  The examiner, however, noted that manipulation 
of the ankles showed no joint abnormality.  

The Board first notes that a failure to fully develop 
evidence is not considered to be CUE.  VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  In Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  
Accordingly, there is no legal basis for a finding of CUE 
arising out of the veteran's assertion of a failure in the 
duty to assist.  

In November 1988 the RO increased the left ankle disorder to 
10 percent effective from July 7, 1988.  This decision with 
regard to the July 7, 1988 effective date was subsumed by the 
August 1990 Board decision, which denied the veteran's claim 
of entitlement to an earlier effective date.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims, where it was affirmed. 

Accordingly, the appeal seeking to establish an effective 
date prior to July 7, 1988, for a 10 percent rating for 
residuals of a left ankle fracture based on CUE in a January 
1985 rating decision is denied.  

Entitlement to an Effective Date Prior to November 25, 1991 
for a 10 Percent Rating for Residuals of a Right Ankle 
Fracture Based on CUE in January 1985 and November 1988 
Rating Decisions

In August 1994 the RO increased the non-compensable rating in 
effect for the service-connected right ankle disorder to 10 
percent, effective from November 25, 1991, the date of 
receipt of a letter from the veteran.

The veteran seeks to establish entitlement to an effective 
date earlier than November 25, 1991, for the compensable 
rating assigned to his right ankle fracture. 
In support of his claim he asserts his right ankle remained 
equally disabling since separation from service, and so the 
effective date of the 10 percent rating should have been the 
date determined to be the date of his original claim, 
October, 1984.  He further contended that the January 1985 
rating decision granting service connection for the 
disability contained CUE to the extent it assigned a non-
compensable rating.  The November 1988 decision was also CUE 
for confirming the non-compensable rating.  

The veteran has also argued that VA failed in its duty to 
assist him in the development his claim, as the December 1984 
VA Compensation and Pension examination conducted in 
conjunction with his original claim did not adequately 
address his ankle disability and the complete service medical 
records were not obtained.  

The record before the RO when the January 1985 rating 
decision was promulgated included the veteran's claim, his 
service medical records, the report of an October 1984 Agent 
Orange examination that described a negative examination with 
regard to the veteran's lower extremities, the report of the 
December 1984 VA Compensation and Pension examination, and 
some private medical records that did not show complaints of 
or treatment for ankle problems.  The veteran has argued that 
his complete service medical records were not before VA, but 
the Board notes there are records regarding ankle problems 
among the veteran's service medical records and there is no 
indication that those materials were not before the 
adjudicator in 1985.  Also, failure in the duty to assist 
does not provide a basis for a finding of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The rating criteria regarding rating ankle disabilities in 
January 1985 provided that compensable ratings required 
symptoms comparable with moderate limitation of motion, and 
there is no support for a finding that the law was 
incorrectly applied at that time.  The veteran's claim that 
the RO incorrectly weighed the evidence in 1985 is not a 
valid basis for a CUE claim. 

In November 1988 the RO denied a compensable rating for the 
veteran's right ankle disorder.  That determination was based 
primarily on the VA examination in October 1988 which showed 
no significant abnormality or complaint relative to the right 
ankle.  The veteran is essentially disagreeing with the how 
the facts as they were before the RO were weighed and 
interpreted.  This is insufficient basis to support a finding 
of CUE.  Fugo 6 Vet. App. at 44.

After reviewing the record the Board concludes that the 
January 1985 and November 1988 rating decisions were not 
undebatably erroneous, in fact or law.  The veteran has not 
presented evidence of error of either fact or law which, when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Accordingly, the January 1985 and November 1988 
rating decisions were not CUE.  38 C.F.R. § 3.105(a).

Entitlement to an Effective date prior to November 25, 1991, 
for a 10 percent rating for residuals of a right ankle 
fracture

As previously discussed the January 1985 and November 1988 
rating actions which denied a compensable rating for the 
right ankle disability are not CUE.  Therefore these 
decisions are final.  38 U.S.C.A. § 7105. 

In August 1994 the RO increased the non-compensable rating in 
effect for the right ankle disorder to 10 percent, effective 
from November 25, 1991, the date of receipt of a letter from 
the veteran, construed by the RO to be the reopened claim.

A VA treatment record dated on December 4, 1990 shows 
treatment for right foot complaints.  However, his complaints 
were subsequently diagnosed as plantar fasciitis of the right 
foot.  This is a disability for which service connection has 
not been granted.  There is no evidence of an increase in 
disability associated with the service connected right ankle 
disorder within one year prior to the receipt of the November 
1991 claim.  The RO assigned as the effective date for the 10 
percent rating November 25, 1991, the date of receipt of the 
claim.  The Board concurs.

Entitlement to Service Connection for Residuals of a Low Back 
Injury Based Upon CUE in January 1985, January 1986, August 
1986, October 1986, April 1987 and April 1989 Rating 
Decisions

The veteran contends the RO committed CUE in the January 
1985, January 1986, August 1986, October 1986, April 1987 and 
April 1989 rating decisions which denied service connection 
for a low back disability.  

The Board notes that the Board's July 1986 decision which 
denied service connection for a low back disability subsumed 
the January 1985 and January 1986 rating decisions. 

The Board's June 1988 decision which again denied service 
connection for a back disability subsumed the August 1986, 
October 1986 and April 1987 rating decisions.  Finally, the 
April 1989 decision was also subsumed by the August 1990 a 
Board decision, decision that was then appealed to and 
affirmed by the Court.  Id.

To summarize, all of the rating decisions addressing the 
veteran's claim of entitlement to service connection for a 
back disability have been subsumed by subsequent Board 
decisions.  As previously discussed, the effect of subsuming 
is that, as a matter of law, no claim of CUE can exist with 
respect to that RO decision. Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998).  Accordingly, they are not susceptible to a collateral 
attack in the form of a CUE claim.  Morris v. Principi, 239 
F.3d 1292 (Fed. Cir. 2001).  As a result, the claims of CUE 
in the January 1985, January 1986, August 1986, October 1986, 
April 1987 and April 1989 rating decisions are denied.


ORDER

Entitlement to an effective date prior to November 25, 1991, 
for an assignment of a 100 percent evaluation for PTSD based 
on CUE in April and June 1987 and November 1988 rating 
decisions is denied.

Entitlement to an effective date of October 15, 1991 for the 
assignment of a 100 percent rating for PTSD is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an effective date prior to July 7, 1988, for 
an assignment of a 10 percent evaluation for residuals of a 
left ankle fracture based upon CUE in a January 1985 rating 
decision is denied.  

Entitlement to an effective date prior to November 25, 1991, 
for an assignment of a 10 percent evaluation for residuals of 
a right ankle fracture based on CUE in January 1985 and 
November 1988 rating decisions is denied.  

Entitlement to an effective date prior to November 25, 1991 
for an assignment of a 10 percent evaluation for residuals of 
a right ankle fracture is denied.

Entitlement to service connection for residuals of a low back 
injury based upon CUE in January 1985, January 1986, August 
1986, October 1986, April 1987 and April 1989 rating 
decisions is denied.  



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

